  Case 2:19-cv-01171-JTM-KWR Document 80-6 Filed 09/18/20 Page 1 of 15




                          SUPREME COURT

                       STATE OF LOUISIANA

                ___________________________________

                             NO.

                ___________________________________

                       STATE OF LOUISIANA
                                  PLAINTIFF-RESPONDENT

                               VERSUS

                       KEVIN QUATREVINGT
                                  DEFENDANT-PETITIONER




 NUMBER 2019 KA-1307 ON THE DOCKET OF THE COURT OF APPEAL
  FOR THE FIRST CIRCUIT AND NUMBER 603891 ON THE DOCKET OF
 THE TWENTY SECOND JUDICIAL DISTRICT COURT IN AND FOR THE
 PARISH OF ST. TAMMANY, STATE OF LOUISIANA, THE HONORABLE
          REGINALD T. BADEAUX, III, JUDGE, PRESIDING.

    APPLICATION BY DEFENDANT-PETITIONER FOR WRITS OF
      CERTIORARI OR REVIEW TO THE COURT OF APPEAL,
                      FIRST CIRCUIT




                                 Respectfully Submitted,

                                 LOUISIANA APPELLATE PROJECT

                                 Katherine M. Franks      Bar # 19240
                                 Louisiana Appellate Project
                                 P.O. Box 220
                                 Madisonville, Louisiana 70447
                                 225.485.0076
(CRIMINAL CASE)
   Case 2:19-cv-01171-JTM-KWR Document 80-6 Filed 09/18/20 Page 2 of 15




                                   INDEX




1. REASONS FOR GRANTING THE WRIT                               2.

2. STATEMENT OF THE CASE / STATEMENT OF JURISDICTION                   2.-3.

3. STATEMENT OF THE FACTS                                      3.-4.

4. ASSIGNMENTS OF ERROR                                        4.

5. SUMMARY OF ARGUMENTS                                        4.-5.

6. ARGUMENTS                                                   5.-.11.

7. PRAYER                                                      11.-12.

9. CERTIFICATE                                                 12.

10. APPENDIX

     A. Opinion of the First Circuit Court of Appeal




                                       1
    Case 2:19-cv-01171-JTM-KWR Document 80-6 Filed 09/18/20 Page 3 of 15




                  1. REASONS FOR GRANTING THE WRIT

      Despite the fact that it was conceded in the appellee brief that while Double

Jeopardy did not apply, the related concepts of collateral estoppel and res adjudicata

did, the First Circuit completely overlooked those arguments and determined that

because Double Jeopardy did not apply, Mr. Quatrevingt should not have the relief

he had obtained in the trial court and reversed the ruling of the trial judge granting

the motion to quash. The appellate court completely failed to address those

arguments despite the fact that the Motion to Quash and the accompanying

memorandum set the arguments forth. And, in addition, the arguments had also been

made in the appellee brief submitted on appeal.

      The failure of the appellate court to address both the counseled and pro se

briefs . “The court of appeal has “So far departed from proper judicial proceedings

or so abused its powers, or sanctioned such a departure or abuse by a lower court, as

to call for an exercise of this court's supervisory authority.” Rules of the Supreme

Court - Rule X, Section 5.



2. STATEMENT OF THE CASE / STATEMENT OF JURISDICTION

      The Statement of the Case recited by the Court in its opinion does not

accurately reflect the events transpiring in the record presented to the Court of

Appeal in this case. The following Statement of the Case is excerpted from the

Appellee brief.

      Mr. Quatrevignt [sic] was charged with a violation of La. R.S.
      15:541.1.4 and 15:541.1, failure to register as a sex offender, a felony
      triable by a jury. Based upon a previous ruling in the same jurisdiction
      several years earlier finding that Mr. Quatrevingt’s military conviction
      was not a sex offense so as to compel registration, Mr. Quatrevingt filed
      a motion to quash the second prosecution. The trial judge granted the

                                          2
    Case 2:19-cv-01171-JTM-KWR Document 80-6 Filed 09/18/20 Page 4 of 15




      motion to quash finding not only that the initial ruling was correct, but
      also, as it had not been appealed, it was determinative of the issue in
      this case.

      The State timely filed a Motion to Appeal the ruling.

      On appeal, the First Circuit, citing extensively from an earlier, but related,

related civil proceeding, recited a procedural history that was not ascertainable from

the record presented for the appeal.

      The Court erroneously concluded that because the Motion to Quash only

claimed a double jeopardy violation and double jeopardy was not applicable, the trial

judge’s granting of the motion to quash was error and reversed the ruling.



3. STATEMENT OF THE FACTS

      There are few facts ascertainable from the appeal record. What appears

uncontroverted is that Mr. Quatrevingt was administratively determined to be a Sex

Offender and ordered to register.

      In a prosecution for Failure to Register, a bill of information was filed in St.

Tammany proceeding # 493820. In October 2013 Mr. Quatrevingt filed a Motion to

Quash the prosecution in that case arguing that the administrative ruling was not

determinative. On February 6. 2014, Judge Coady ruled in his favor, finding that his

military conviction was not comparable to a sex offense in Louisiana. See Writ

Appendix, Motion to Quash and Ruling by Judge Coady. The State did not appeal

the ruling.

      In a civil context, Mr. Quatrevingt sought to have the administrative decision

set aside based upon Judge Coady’s ruling. The First Circuit denied the request and

this Court denied writs. See Quatrevingt v. State, 2017-0884 (La. App. 1 Cir.



                                          3
    Case 2:19-cv-01171-JTM-KWR Document 80-6 Filed 09/18/20 Page 5 of 15




02/08/18); 242 So. 3d 625, writ denied, 239 So. 3d 837, 2018 La. LEXIS 1235 (La.,

Apr. 27, 2018).

      Following the denial of writs the present prosecution was initiated.



4. ASSIGNMENTS OF ERROR

1. The appellate court erred in failing even to consider or respond to the arguments

presented in the district court or those argued by the Appellee.

2. The decision was an erroneous one and not based upon an accurate consideration

of the record.

3. The ruling would deprive a criminal defendant of the right to present a defense in

violation of La. Const. Art. I, Sect. 16.

4. The appellate court, even though permitting Mr. Quatrevingt to file a pro se post

argument memorandum, failed to consider his arguments in formulating its opinion.



5. SUMMARY OF ARGUMENTS

      The error began with an inaccurate summation of the Motion to Quash that

was filed on behalf of Mr. Quatrevingt in this case. Although the opinion states at p.

7 that the sole basis for the motion was a double jeopardy claim, the motion to

quash and the accompanying memorandum made it clear that the claim based on the

related principles of collateral estoppel and res adjudicata. See Writ Appendix. In

fact, within the appellee brief, had it been considered, it was stated that double

jeopardy was inapplicable.

      Moreover, the decision of the appellate court was error because the principles

of collateral estoppel and res adjudicata were not addressed in the opinion. In


                                            4
    Case 2:19-cv-01171-JTM-KWR Document 80-6 Filed 09/18/20 Page 6 of 15




addition, Mr. Quatrevingt’s failure to administratively challenge the finding of sex

offender status should not preclude him from presenting a defense in a criminal

proceeding. To hold otherwise, would relieve the State of any burden of proof in any

related criminal proceeding.



                                  6. ARGUMENT


ASSIGNMENTS OF ERROR #S 1&2

1. The appellate court erred in failing even to consider or respond to the

arguments presented in the district court or those argued by the Appellee or by

Mr. Quatrevingt in proper person.

2. The decision was an erroneous one and not based upon an accurate

consideration of the record.

      Initially, the Motion to Quash reads as follows:

             Defendant avers that the instant prosecution violates his 5th
      amendment guarantee against Double Jeopardy which is applicable to
      the states through the 14th amendment and Article 1, Section 15 of the
      Louisiana State Constitution, as encompassed by legal doctrines like,
      but in no way limited to, collateral estoppel; res judicata (issue or
      claim preclusion); or any other doctrine prohibiting redundant
      prosecutions. [emphasis added]


      See Writ Appendix.

      The Memorandum of Law filed in conjunction with the motion, along with the

exhibits attached, one of which is Judge Coady’s ruling, make it clear that the

argument centered around the principles of collateral estoppel and res adjudicata. See

Writ Appendix. The memorandum is incorporated here by reference. The State’s

response to the Motion and Memorandum, also in the Writ Appendix, specifically


                                          5
    Case 2:19-cv-01171-JTM-KWR Document 80-6 Filed 09/18/20 Page 7 of 15




addresses the claims of res adjudicata and collateral estoppel, showing no confusion

of the issues before the trial court.

      On appeal, within the Appellee brief, it was argued that the doctrines of

collateral estoppel and res adjudicata were both pleaded in the Motion to Quash and

argued further in the Memorandum. It was error for the appellate court to determine

otherwise.

      The argument is excerpted:

             Even a cursory examination of the trial judge’s reasons for
      judgment reveal that he ruled on the principle of res judicata and his
      belief that rulings in the same jurisdiction between the same parties
      should be consistent. As a result, he declined to deviate from the prior
      ruling arising in the 22nd Judicial District.

             “Principles of res judicata dictate that a fact or matter distinctly
      put in issue and directly determined by a court of competent jurisdiction
      cannot thereafter be disputed between the same parties, and, as earlier
      indicated, res judicata is applicable in criminal prosecutions.”

             In State v. Duplechin, 05-726 (La. App. 5 Cir. 01/31/06), 922 So.
      2d 655, writ denied, 937 So. 2d 378, 2006 La. LEXIS 2601 (La., Sept.
      22, 2006) the Fifth Circuit noted, in footnote 3, that “[T]he doctrines of
      res judicata and collateral estoppel have been applied almost
      interchangeably in Louisiana’s criminal jurisprudence. Prior to Ashe v.
      Swenson, Louisiana adopted a theory of res judicata preventing criminal
      re-prosecution similar in effect to the Ashe holding. State v. Latil, 231
      La. 551, 92 So. 2d 63, 69 (1956). See also, State v. Didier, 262 La. 364,
      263 So. 2d 322, 325, fn. 4. Since the opinion in Ashe, however, it
      appears the courts have been more inclined to employ the term
      collateral estoppel.”


      The Court explained further:

      The collateral estoppel component of the Double Jeopardy Clause
      prohibits the state from relitigating an issue of ultimate fact that has
      been determined by a valid and final judgment. Ashe v. Swenson, 397
      U.S. 436, 443, 90 S. Ct. 1189, 1194, 25 L. Ed. 2d 469 (1970); State v.
      Cotton, 00-0850, pp. 5-6 (La. 1/29/01), 778 So. 2d 569, 574, reh’g
      granted in part, on other grounds, 00-0850 (La. 4/20/01), 787 So. 2d
      278. A fact is considered “ultimate” if it is necessary to a determination
      of the defendant’s criminal liability. State v. Miller, 571 So. 2d 603, 607

                                          6
    Case 2:19-cv-01171-JTM-KWR Document 80-6 Filed 09/18/20 Page 8 of 15




      (La. 1990); State v. Ingram, 03-1246, p. 3 (La. App. 5 Cir. 10/12/04),
      885 So. 2d 714, 716, writ denied, 04-3135 (La. 4/1/05), 897 So. 2d 600.

      Collateral estoppel bars relitigation of only those facts necessarily
      determined in the first trial. United States v. Brackett, 113 F.3d 1396,
      1398 (5th Cir. 1997), cert. denied, 522 U.S. 934, 118 S. Ct. 341, 139 L.
      Ed. 2d 265 (1997). Where a fact is not necessarily determined in a
      previous trial, the state is not barred from reexamining the issue. Id.
      Accordingly, the first step in resolving a collateral estoppel claim is to
      discern which facts were “necessarily determined” in the first trial. Id.

             The courts have placed the burden “on the defendant to
      demonstrate that the issue whose relitigation he seeks to foreclose was
      actually decided in the first proceeding.” Dowling v. United States, 493
      U.S. 342, 350, 110 S. Ct. 668, 673 107 L. Ed. 2d 708 (1990).

            The trial judge in this case determined that the ultimate issue of
      Mr. Quatrevingt’s status as a sex offender, a central issue to
      determining criminal liability, had been previously decided and
      therefore he ruled in conformity with the previous ruling.

      While Louisiana is not bound by the principles of stare decisis it adheres to

the principles of jurisprudence constante which gives great weight to previous

decisions and may be determinative in subsequent cases. The trial judge did not

commit error when he considered the previous decision of Judge Coady to be

determinative when the same issues, between the same parties was re-presented.


ASSIGNMENT OF ERROR # 3


The ruling would deprive a criminal defendant of the right to present a defense

in violation of La. Const. Art. I, Sect. 16.

      On the State’s Appeal three assignments of error were presented.

      The appellate court failed to address the final two after finding that only

double jeopardy had been raised in the defense motion to quash and using that as a

basis for the reversal.




                                          7
    Case 2:19-cv-01171-JTM-KWR Document 80-6 Filed 09/18/20 Page 9 of 15




      Nevertheless, it is suggested that, in light of the erroneous finding that only

double jeopardy had been argued, this Court should consider the issues or remanded

for consideration.

      The following is excerpted from the appellee brief. See Writ Appendix.

      The State’s Assignments of Error are set out in bold.

      2. The trial court erred by granting the motion to quash based upon
      a claim that the defendant does not have the right to assert.
      3. The trial court lacked subject matter jurisdiction to address the
      correctness of the Bureau of Criminal Identification and
      Information’s classification determination.
             The State in these Assignments of Error is attempting to use this
      Court’s decision in a civil proceeding to have the findings of the Bureau
      of Criminal Identification and Information’s be deemed a conclusive
      presumption in an unrelated criminal case and to preclude a criminal
      defendant of the right to present a defense.
             The sex offender registration and notification requirements have
      both civil and criminal sanctions. This Court has designated the
      Registry as a “civil regulatory scheme.” Quatrevingt, supra, as has the
      Supreme Court, State ex rel. Olivieri v. State, 00-0172 (La. 2/21/01),
      779 So. 2d 735.
             However, in order to support a criminal conviction under La. R.S.
      15:542, “the State must prove that defendant was convicted of a sex
      offense as defined in La. R.S. 15:541, that he resided in Louisiana for
      the period during which he was required to register, and that he failed
      to register within the requisite time allotted for registration.” State v.
      Flores, 14-642, p. 6 (La. App. 5 Cir. 12/23/14), 167 So. 3d 801, 806.
      See also State v. Ball, 16-653 (La. App. 3 Cir. 12/07/16), 209 So. 3d
      793.
             What the State seeks is to have the notice from a civil agency
      constitute definitive proof of the fact that a defendant has been
      convicted of a sex offense as defined by La. R.S. 15:541, becoming a
      conclusive presumption, relieving the State of any burden of proof of
      that issue at trial and precluding the defendant from challenging the
      classification at trial in defense of the charge.
               The State, which challenged Mr. Quatrevingt’s use of the
      principle of res judicata in his challenge to the Registry’s classification
      of his military offense now seeks to use the same doctrine to bring the

                                          8
Case 2:19-cv-01171-JTM-KWR Document 80-6 Filed 09/18/20 Page 10 of 15




  ruling of civil proceeding, the grant of the peremptory exception of
  peremption, into the criminal proceeding at issue so as to foreclose
  further review of the Bureau’s findings.
         But, initially, this Court made it clear in Quatrevingt, supra, that
  utilization of the principles of res judicata must meet a number of
  conditions in order to be used to bar further litigation. This Court stated
  that,
                 The jurisprudence interpreting La. R.S. 13:4231 has
         established five elements that must be satisfied for a
         finding that a second suit is precluded by res judicata: (1)
         the judgment is valid; (2) the judgment is final; (3) the
         parties are the same; (4) the cause or causes of action
         asserted in the second suit existed at the time of final
         judgment in the first litigation; and (5) the cause or causes
         of action asserted in the second suit arose out of the
         transaction or occurrence that was the subject matter of the
         first litigation. Chevron U.S.A., Inc. v. State, 2007-2469
         (La. 9/8/08), 993 So. 2d 187, 194; Burguieres v. Pollingue,
         2002-1385 (La. 2/25/03), 843 So. 2d 1049, 1053. The res
         judicata effect of a prior judgment is a question of law that
         is reviewed de novo. Matherne v. TWH Holdings, LLC,
         2012-1878 (La. App. 1 Cir. 12/6/13), 136 So. 3d 854, 861,
         writ denied, 2014-0854 (La. 6/20/14), 141 So. 3d 810.
  Quatrevingt v. State, supra.
         This Court then concluded that Mr. Quatrevingt had neither
  established an identity of the parties or the causes of action between the
  parties and determined that the doctrine was unavailable to utilize to
  remove his name from the Registry in a civil proceeding.
         In this case, the State has likewise attempted to use the doctrine
  even though the parties and issues are distinct [from the civil
  proceeding]. As in the previous case, this Court should not allow the
  use of the doctrine of res judicata to bar the defense from raising the
  issue of the correctness of the classification in a criminal proceeding or
  by exercising his right to present a defense.
         A conclusive presumption relieves the a party at trial of any
  burden of proof on the issue. Nevertheless, the presumption may be
  destroyed by rebutting evidence. La. R.S. 15:432.
         There is nothing in the notification requirements, and the State
  offers no authority to the contrary, that states that the determination of
  sex offender status is a conclusive presumption in a criminal case


                                      9
Case 2:19-cv-01171-JTM-KWR Document 80-6 Filed 09/18/20 Page 11 of 15




  involving the failure to register. Compare the language in La. R.S. 14:98
  governing the use of intoxilizer results as a rebuttable presumption.
  Moreover, in State v. Tanner, 457 So. 2d 1172 (La. 1984) which
  discussed the guidelines governing the introduction of evidence which
  allows for a legal presumption to establish a criminal offense, the
  Louisiana Supreme Court stated that,
        In a criminal prosecution, before the State may avail itself
        of the statutory presumption of a defendant’s intoxication,
        arising from chemical analysis of his blood, without
        violation of his constitutional due process guarantee of a
        fair trial, it must show that the State has promulgated
        detailed procedures which will insure the integrity and
        reliability of the chemical test, including provisions for
        repair, maintenance, inspection, cleaning, certification, and
        chemical accuracy. It must also show that the State has
        strictly complied with the promulgated procedures.

          While the procedures for notification of offenders is set out,
  counsel could locate no procedures for the Bureau of Identification and
  Information governing the standards for making the initial
  determination of sex offender status of those offenses not involving a
  Louisiana prosecution. While there is a provision in La. R.S. 15:579
  authorizing the Bureau to establish rules and regulations governing its
  conduct, it is not clear if the rules or procedures were adopted so as to
  set the standards for the finding that a non-Louisiana offense could
  form the basis for a finding of sex offender status, even as to the
  qualifications of the persons making the determination.
          Moreover, Art. I, Sect. 2 of the Louisiana Constitution states that,
  “No person shall be deprived of life, liberty, or property, except by due
  process of law.” Included within the right to due process is the right to
  a fair trial during which a criminal defendant has the right to present a
  defense. Art. I, Sect. 16 of the Louisiana Constitution. See also recently,
  State v. Wilson, 17-0908 (La. 12/05/18), 2018 La. LEXIS 3335 .
          The court having jurisdiction over the criminal proceeding would
  clearly have the jurisdiction to consider a defense presented in both
  pretrial motions and at trial.
          To permit the State to impede the right to rebut the finding of sex
  offender status required for registry, an element of the offense, would
  deprive Mr. Quatrevingt of [his right to present a defense and] due
  process.


                                      10
   Case 2:19-cv-01171-JTM-KWR Document 80-6 Filed 09/18/20 Page 12 of 15




ASSIGNMENT OF ERROR # 4

      The appellate court, even though permitting Mr. Quatrevingt to file a pro

se post argument memorandum, failed to consider his arguments in formulating

its opinion.

      While most of the arguments presented by Mr. Quatrevingt were elaborating

on issues addressed in the appellee brief, he also argued the following:

      The State asserts La R.S. 15:542.1.3 controls these matters. 15:542.1.3
      clearly allows Appellee to appeal the decision “as provided by in La
      R.S. 49:950 et seq. (the Louisiana Administrative Procedure Act). La
      R.S. 49:964 makes clear Appellee “ is entitled to judicial review under
      this Chapter whether or not he has applied to the agency for rehearing”
      and further clearly authorizes a “trial de novo” as a means of judicial
      review. The Federal Fifth Circuit has recognized the right to judicial
      review through a District Court in Greenstein v Romano #12-30565.
      “The remedy of a trial de novo is a separate (or additional) remedy from
      a review of the record under the LAPA.” R. Force and L. Griffith, The
      Louisiana Administrative Procedure Act, 42 La.L.Rev. 1227, 1281
      (1982). The 2014 District Court held a criminal trial authorized by the
      Courts original jurisdiction, which served as a 49:964 “trial de novo”,
      and determined as a matter of ultimate fact Appellee’s military
      conviction was not equivalent to a sex offense. This unappelaed [sic]
      decision is final and binding and is therefore the controlling decision in
      this matter which precludes conviction for sex offender registration
      violations.

      As with the other arguments raised by the Appellee, the issue was not

addressed. Such improper treatment of an appeal challenge should not go

unaddressed for the sake maintaining the integrity of the system of judicial review.



                                    7. PRAYER

      WHEREFORE, the defendant-petitioner prays that:

      1. Writs of Certiorari or review issue herein, directed to the Court of Appeal

for the First Circuit and to the Clerk of this Court directing them to transmit to this

Honorable Court, on or before a day fixed, the entire record of this matter in order


                                          11
   Case 2:19-cv-01171-JTM-KWR Document 80-6 Filed 09/18/20 Page 13 of 15




that the proceedings may be inquired into by this Court and their validity ascertained

and determined without further delay.

      2. That the Writ(s) be made peremptory and judgment be rendered in favor of

the petitioner, ordering that the ruling of the trial court be upheld or that the case be

remanded to the Court of Appeal for a full hearing of all the issues and defenses.



                                         Respectfully Submitted,




                                         Katherine M. Franks Bar # 19240
                                         P.O. Box 220
                                         Madisonville, Louisiana 70447
                                         225.485.0076



                                 8. CERTIFICATE

      I hereby certify that the foregoing writ of relator, Kevin Michael Quatrevingt,

has been served on Matthew Caplan for the Parish of St. Tammany, representing the

plaintiff/respondent, State of Louisiana, and upon Mr. Quatrevingt via email and

upon the Court of Appeal, First Circuit by depositing the writ application in the U.S.

mail, postage prepaid, this 24th day of June 2020.




                                                 Katherine M. Franks




                                           12
  Case 2:19-cv-01171-JTM-KWR Document 80-6 Filed 09/18/20 Page 14 of 15




                          SUPREME COURT

                        STATE OF LOUISIANA

                ___________________________________

                              NO.

                ___________________________________

                        STATE OF LOUISIANA,
                                   PLAINTIFF-RESPONDENT

                                VERSUS

                       KEVIN QUATREVINGT,
                                  DEFENDANT-PETITIONER




NUMBER 2019-KA-1307 ON THE DOCKET OF THE COURT OF APPEAL FOR
THE FIRST CIRCUIT AND NUMBER 603891 ON THE DOCKET OF THE
TWENTY-SECOND JUDICIAL DISTRICT COURT IN AND FOR THE PARISH
OF ST. TAMMANY, STATE OF LOUISIANA, THE HONORABLE REGINALD
T. BADEAUX, III, JUDGE, PRESIDING




                         APPENDIX TO:
     APPLICATION BY DEFENDANT-PETITIONER FOR WRITS OF
       CERTIORARI OR REVIEW TO THE COURT OF APPEAL,
                       FIRST CIRCUIT



                                 Respectfully Submitted,

                                 LOUISIANA APPELLATE PROJECT
                                 Katherine M. Franks Bar # 19240
                                 P.O. Box 220
                                 Madisonville, Louisiana 70447
                                 225.485.0076

(CRIMINAL CASE)
    Case 2:19-cv-01171-JTM-KWR Document 80-6 Filed 09/18/20 Page 15 of 15




                                   INDEX



A. Bill of Information                                          1.

B. Motion to Quash Minute Entry                                 2.

C. Motion to Quash                                              3.-4.

D. Memorandum of Law in Support of Motion                       5.-40.
   With Exhibits including Motion to Quash in
   Case # 493820 and Judge Coady’s Reasons
   For Judgment

E. State’s Response to Defendant’s Motion to Quash              41.-44.

F. Briefs:

    Appellant’s Original Brief with Judge Badeaux’s             45.-61.
    Reasons for Judgment

    Appellee’s Original Brief                                   62.-74.

    Mr. Quatrevingt’s Post Argument Memorandum                  75.-80.




.




                                      i
